Dismiss and Opinion Filed July 29, 2015.




                                                                 In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                      No. 05-15-00576-CR

                                     ANGELA DAWN CLAMPITT, Appellant
                                                   V.
                                       THE STATE OF TEXAS, Appellee

                                On Appeal from the 380th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 380-81729-2014

                                         MEMORANDUM OPINION
                                      Before Justices Bridges, Lang, and Schenck
                                               Opinion by Justice Lang
          Angela Dawn Clampitt was convicted by a jury of abandoning or endangering a child.

See TEX. PENAL CODE ANN. § 22.041(a), (b), (c), (d)(1) (West 2011). The trial court sentenced

appellant to two years’ confinement in a state jail facility on April 9, 2015. On June 22, 2015,

the trial court granted appellant’s motion for new trial.1                                  The trial court’s order granting

appellant’s motion for new trial returned the case to its original position and the judgment is no

longer in place to appeal. See TEX. R. APP. P. 21.9(b); Waller v. State, 931 S.W.2d 640, 643–44

(Tex. App.––Dallas 1996, no pet.).




     1
       The State’s appeal from the trial court’s order granting the motion for new trial is docketed as 05-15-00901-CR, The State of Texas v.
Angela Dawn Clampitt.
       We dismiss the appeal for want of jurisdiction.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150576F.U05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANGELA DAWN CLAMPITT, Appellant                       On Appeal from the 380th Judicial District
                                                      Court, Collin County, Texas
No. 05-15-00576-CR         V.                         Trial Court Cause No. 380-81729-2014.
                                                      Opinion delivered by Justice Lang,. Justices
THE STATE OF TEXAS, Appellee                          Bridges and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 29th day of July, 2015.




                                                –3–